Citation Nr: 0918128	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The service treatment records note that the Veteran was 
involved in an automobile accident in August 1970 near 
Milwaukee, Wisconsin, at which time he sustained a broken 
mandible and nose.  The Veteran was brought to Waukesha 
Memorial Hospital after the accident and remained there for 
treatment from August 30, 1970, to September 7, 1970.  
Thereafter, he was transferred to a military medical 
facility.  His broken nose and jaw were treated and he was 
subsequently discharged as fit for duty.

VA must make reasonable efforts to obtain relevant records 
that the claimant adequately identifies.  38 U.S.C.A. § 
5103A(b).  Although the service treatment records document 
the course of treatment once the Veteran was transferred to a 
military facility, the actual records from the Waukesha 
Memorial Hospital are not on file.  In an August 2006 
statement, the Veteran asked VA to obtain treatment records 
from Waukesha Memorial Hospital.  VA has obtained the billing 
records associated with the Veteran's admission to the 
Waukesha facility, but as already noted, VA did not obtain 
treatment records containing a description of his treatment, 
medical opinion or diagnosis.  There is no indication of any 
effort by the RO to obtain the records identified by the 
Veteran.

In light of VA's duty under 38 U.S.C.A. § 5103A to assist the 
Veteran, this case must be remanded to attempt to obtain his 
records from Waukesha Memorial Hospital associated with his 
August 1970 automobile accident.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from 
the Veteran, the RO should obtain and 
associate with the claims file the 
treatment records from the Veteran's 
August 1970 admission to Waukesha 
Memorial Hospital in Waukesha, 
Washington.  In the event no such records 
are available, the claims folder must 
indicate this fact and document the 
attempts made to obtain such records.

2.  After conducting any additional 
indicated development, the RO should 
readjudicate the appellant's claim, 
considering all evidence newly added to 
the claims file.  If the benefits sought 
on appeal are not granted, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


